



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Ferdinand, 2016 ONCA 353

DATE: 20160509

DOCKET: C60638

Cronk, Juriansz and Watt JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Khamidi Ferdinand

Appellant

Carol Cahill, for the appellant

Katie Doherty, for the respondent

Heard and released orally: May 5, 2016

On appeal from the sentence imposed on May 3, 2011 by
    Justice Robert Kelly of the Ontario Court of Justice.

ENDORSEMENT

[1]

The appellant pleaded guilty to robbery with a firearm, unlawful
    confinement and two other firearms offences arising out of his participation
    with another armed man in a brazen home invasion. He received a cumulative
    sentence of 8 years, which the sentencing judge reduced by 9.5 months for the
    time the appellant had spent in pre-disposition custody. The net sentence was
    one of 86.5 months in the penitentiary.

[2]

In sentencing submissions, trial counsel for the appellant sought
    enhanced credit of 1.5 days for each day spent in pre-disposition custody. The
    appellant had sought, but could not obtain counselling programs, had been
    incarcerated in a facility with substantial periods of lockdowns and had earned
    no remission.

[3]

The trial judge, who did not have the benefit of either the decision of
    this court in
R. v. Summers
, 2013 ONCA 147, 114 O.R. (3d) 641, or that
    of the Supreme Court of Canada in the same case,
R. v. Summers
, 2014
    SCC 26, [2014] 1 S.C.R. 575, rejected counsels submission for enhanced credit.
    In this court, the respondent acknowledges that, under
Summers
, the
    appellant was entitled to the enhanced credit he sought for pre disposition
    custody.

[4]

We agree.

[5]

In the result, leave to appeal sentence is granted, the appeal from
    sentence is allowed, and the cumulative sentence of 8 years is varied to
    reflect an additional 143 days credit for pre-disposition custody. This results
    in a net sentence of 8 years, less 428 days credit for pre-disposition custody.
    The
remanet
is a sentence of 6 years, 302 days.


E.A.
    Cronk J.A.

R.G.
    Juriansz J.A.

David
    Watt J.A.


